  Case: 1:20-cv-00163-PLC Doc. #: 7 Filed: 10/23/20 Page: 1 of 7 PageID #: 62




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

RONALD LAMONT SUTTON,                             )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )           No. 1:20-cv-00163-PLC
                      (                           )
TONY JACQUES, et al.,                             )
                                                  )
                                                                                                J
               Defendants:                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Ronald Lamont Sutton for

leave to commence this civil action without prepayment of the required filing fee. (Docket No. 2).

Having reviewed the motion, as well a:s plaintiffs previous filings in the United States District

Court .for the Eastern District of Missouri, the Court has determined that plaintiff, while

incarcerated, has brought three or more civil actions that were dismissed as frivolous, malicious,

or for failure to state a claim. Accordingly, for the reasons discussed below, the Court will dismiss

plaintiffs complaint without prejudice to the refiling of a: fully-paid complaint. See 28 U.S.C. §

1915(g).

                                            The Complaint

       Plaintiff is a self-represented litigant who is currently incarcerated at the Northeast

Correctional Center in Bowling Green, Missouri. He brings this action pursuant to 42 U.S.C. §

1983, naming Tony Jacques and Amanda Patrick as defendants. Jacques and Patrick are alleged to

be employed as caseworkers for the _Missouri Children's Division. (Docket No. 1 at 2-3). Both are

sued in their individual capacities only.
  Case: 1:20-cv-00163-PLC Doc. #: 7 Filed: 10/23/20 Page: 2 of 7 PageID #: 63




        Due to plaintiffs handwriting, and the conclusory nature of his pleadings, it can be difficult

to understand the substance of his "Statement of Claim." Nevertheless, in conjunction with the

juvenile court orders that are attached to the complaint, it appears that plaintiff is accusing Jacques

and Patrick of violating his constitutional rights with regard to the placement and visitation of his

children. In particular, plaintiff alleges that Jacques has discriminated against him, harassed him,

and "slandered [his] name around Dunklin County." (Docket No. 1 at 4). He asserts that he has

not done anything seriously wrong to have the legal custody of his children taken from him, and

that Jacques has violated the Fifth, Sixth, and Fourteenth Amendments, as well as caused him to

suffer cruel and unusual punishment. Plaintiff specifically objects to a provision of the juvenile

court order that only allows for supervised visitation upon him providing a negative drug screen.

(Docket No. 1 at 5, 11, 13). He states that he should not have to provide a drug screen because he

has never been in trouble for drugs o~ alcohol.

        With regard to Patrick, plaintiff states that she has failed to intervene despite seeing the

"evil intent" of her "co-worker." (Docket No. 1 at 6). He further states that the 'mistakes made

toward him will cause him to suffer pain for the rest of his life. Plaintiff notes that "officials violate

[the] Eighth Amendment when they actwith deliberate [indifference] to a condition-that exposes

a prisoner to an unreasonable risk of harm or [denies] a prisoner. .. [his] basic human needs." In

this case, plaintiff states that he is being denied his children.

        Plaintiff asserts that both Jacques and Patrick failed to intervene to correct mistakes or be

considerate toward his situation. (Docket No. 1 at 7). He alleges that officials have denied him his

legal right and legal custody of his children when he has done nothing "in [the] first place" to

warrant his children being taken from him. He also notes that he is "lock[ed] up" for a bad check

and a probation violation, which he states constitutes false imprisonment.



                                                    2
  Case: 1:20-cv-00163-PLC Doc. #: 7 Filed: 10/23/20 Page: 3 of 7 PageID #: 64




        In an attachment to the complaint, which purports to be a "motion for memorandum and

order" in the Juvenile Court of Dunklin County, plaintiff repeats his allegations that Jacques and

Patrick have discriminated against him and harassed him. (Docket No. 1 at 14). He claims that

they have .made up false allegations to take his children for no reason, and to put them up for

adoption. Plaintiff states that "custody or legal custody" of his children remain with him, as the

children's father, and that he has not signed "his rights over to anybody." (Docket No. 1 at 15).

        Plaintiff contends that the actions of Jacques and Patrick constitute deliberate indifference

and denied him his basic human needs. (Docket No. 1 at 18). He seeks $350 million in

compensatory damages and $45 million in punitive damages. (Docket No. 1 at 19).

                                             Discussion

        Plaintiff seeks leave to commence this 42 U.S.C. § 1983 action without prepayment of the

required filing fee. However, while incarcerated, plaintiff has filed at least three previous cases

thatwere dismissed on the basis of frivolity, maliciousness, or failure to state a claim. As such, his

motion to proceed in forma pauperis must be denied, and this case dismissed without prejudice to

plaintiff refiling a fully-paid complaint.

   A. 28 U.S.C. § 1915(g)

        The Prison Litigation Reform Act (PLRA) "enacted a variety of reforms designed to filter

out the bad [prisoner] claims and facilitate consideration of the good." Jones v. Bock, 549 U.S.

199,204 (2007). One of these reforms is what is commonly known,as the "three strikes" provision

of 28 U.S.C. § 1915(g). Orr v. Clements, 688 F.3d 463, 464 (8 th Cir. 2012). Section 1915(g)

provides:

               In no event shall a prisoner bring a civil action or appeal a judgment
               in a civil action or proceeding under this section if the prisoner has,
               on 3 or more prior occasions, while incarcerated or detafoed in any
               facility, brought an action or appeal in a court of the United States


                                                  3
  Case: 1:20-cv-00163-PLC Doc. #: 7 Filed: 10/23/20 Page: 4 of 7 PageID #: 65




               that was dismissed on the grounds that it is frivolous, malicious, or
               fails to state a claim upon which relief may be granted, unless the
               prisoner is under imminent danger of serious physical injury.

28 U'.S.C. § 1915(g). Prisoners who have had three previous civil lawsuits or appeals dismissed as

frivolous, malicious, or for failure to state a claim must prepay the entire filing fee. Lyon v. Krol,

127 F.3d 763, 764 (8 th Cir. 1997). To that end, a dismissal for failure to state a claim counts as a

strike whether the.dismissal was with prejudice or without. Lomax v. Ortiz-Marquez, 140 S.Ct.

1721, 1223 (2020). This section does not apply unless the inmate litigant has three strikes at the

time he filed his lawsuit or appeal. Campbell v. Davenport Police Dep't, 471 F.3d 952, 952 (8 th

Cir. 2006).

   B. Plaintiff's Previous "Strikes"

       Review of plaintiffs filing history indicates that while incarcerated, plaintiff has filed at

least four separate lawsuits that qualify as "strikes" under 28 U.S.C. § 1915(g). See Sutton v.

Dunklin Cty. Jail, No. 1:09-cv-184-SNLJ (E.D. Mo. Dec. 23, 2009) (dismissed Jan. 15, 2010,

under 28 U.S.C. § 1915(e)(2)(B) for being legally frivolous and failing to state a claim upon which

relief could be granted); Sutton v. Dolan, No. 1:09-cv-185-LMB (E.D. Mo. Dec. 23, 2009)

(dismissed Jan. 27, 2010, under 28 U.S.C. § 1915(e)(2)(B) for same reasons); Sutton v. State of

Mo., et al., No. 1:18-cv-41-NCC (E.D. Mo. Feb. 20, 2018) (dismissed June 8, 2018, under 28

U.S.C. § 1915(e)(2)(B)); and Sutton v. Maddox, et al., No. 4:19-cv-208-HEA (E.D. Mo. Feb. 11,

2019) (dismissed Aug. 15, 2019, under 28 U.S.C. § 1915(e)(2)(B)). The Court notes that plaintiff

did not file appeals in any of the aforementioned cases, and the time for filing such appeals has

passed. Moreover, all four strikes existed at the time that plaintiff filed the instant action on July

29, 2020.




                                                  4
        Case: 1:20-cv-00163-PLC Doc. #: 7 Filed: 10/23/20 Page: 5 of 7 PageID #: 66




             Plaintiff has also had a prior case in this Court dismissed without prejudice due to the fact

    that he has acquired three strikes. See Sutton v. Dunklin Cty., et al., No. 1:19-cv-205-DDN (Ep.

    Mo.
     (
        Nov. 18, 2019) (dismissed on November 21, 2019, pursuant to 28 U.S.C. § 1915(g)). He

    appealed the dismissal, but the appeal was dismissed for failure to prosecute. Sutton v. Dunklin

    Cty., et al., No. 19-3631 (8 th Cir. 2020). 1 Thus, for these reasons, plaintiff cannot proceed in forma

    pauperis unless the imminent danger exception applies.

         C. Imminent Danger

            -Pursuant to 28 U.S.C. § 1915(g), an indigent prisoner who has acquired three strikes may

    still file a lawsuit if he or she is in imminent danger of serious physical injury. Higgins v.

    Carpenter, 258 F .3d 797, 800 (8 th Cir. 2001 ). This exception provides a "safety valve for the three

    strikes rule to prevent impending harms." Martin v. Shelton, 319 F.3d 1048, 1050 (8 th Cir: 2003).

    However, for this exception to apply, an otherwise ineligible prisoner must be in imminent danger

    at the time of filing. Ashley v. Dilworth, 147 F.3d 715, 717 (8 th Cir. 1998). Allegations of past

    imminent danger are not sufficient to trigger the exception to§ 1915(g). Id.

             Here, plaintiff has not alleged that he is in imminent danger. To the contrary, his claims do

    not implicate his physical safety whatsoever. Both defendants are caseworkers involved in a

    juvenile court case concerning plaintiffs children. Neither are employed at the institution where

    plaintiff is incarcerated. Furthermore, none of the allegations touch on plaintiff's conditions of

    confinement, such as food, clothing, or medical care. While plaintiff repeatedly asserts that he is

    being cruelly and unusually punished, his contention that he is being denied the "legal custody" of

    his children does not demon~trate the imminent danger of serious physical injury that is required

    by statute. As such, plaintiff has failed to establish that the exception to the three-strikes provision


    1
.    On July 9, 2020, the Court dismissed another lawsuit filed by plaintiff on the basis of plaintiff having three strikes
    under§ 1915(g). Sutton v. Karshner, No. 1:20-cv-14-SPM (E.D. Mo.). That case is pending appeal.

                                                              5
   Case: 1:20-cv-00163-PLC Doc. #: 7 Filed: 10/23/20 Page: 6 of 7 PageID #: 67




 in 28 U.S.C. § 1915(g) is applicable to him. The Court will therefore deny plaintiff's motion for

· leave to proceed in forma pauperis, and will dismiss this action without prejudice to plaintiff

 refiling a fully-paid complaint.

    D. Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)

           Even if plaintiff were granted in forma pauperis status, his case would still be subject to

 dismissal. Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court is required to dismiss a case filed in

 forma pauperis if it determines that the complaint is frivolous, malicious, or fails to state a claim

 upon which relief can be granted. In this case, plaintiff has failed to state a claim under 42 U.S.C.

 § 1983.

           "To state a claim under section 1983, a plaintiff must allege the violation of a right secured

 by the Constitution and laws of the United States." Wong v. Minnesota Dep't of Human Servs.,

 820 F'.3d 922, 934 (8 th Cir. 2016). Specifically, "a plaintiff must allege sufficient facts to show (1)

 that the defendant(s) acted under color of state law, and (2) that the alleged wrongful conduct

 deprived the plaintiff of a constitutionally protected federal right." Zutz v. Nelson, 601 F.3d 842,

 848 (8 th Cir. 2010). A plaintiff bringing a§ 1983 action must include in his complaint "either direct

 or inferential allegations respecting all the material elements necessary to sustain a recovery under

 some viable legal theory." Brooks v. Roy, 776 .F.3d 957, 960 (8 th Cir. 2015).

           Here, plaintiff repeatedly asserts that various of his constitutional rights, specifically the

 Fifth, Sixth, Eighth, and Fourteenth Amendments, were violated. He does not, however, provide

 any support for these conclusions. Indeed, there is very. little at all to indicate what Jacques and

 Patrick actually did or did not do, besides being assigned as caseworkers in his children's juvenile

 court case. This is not sufficient to state a claim. See Torti v. Hoag, 868 F.3d 666, 671 (8 th Cir.

 2017) ("Courts are not bound to accept as true a legal conclusion couched as a factual allegation,



                                                     6
  Case: 1:20-cv-00163-PLC Doc. #: 7 Filed: 10/23/20 Page: 7 of 7 PageID #: 68



                                                                                                    ~




and factual allegations must be enough to raise a right to relief above the speculative level"); and

Hamilton v. Palm, 621 F.3d 816, 817-18 (8 th Cir. 2010) (explaining that "[a] pleading that merely

pleads labels and conclusions, or a formulaic recitation of the elements of a cause of action, or

naked assertions devoid of factual enhancement will not suffice"). Because he has not shown that

defendants violated his constitutional rights, plaintiff has failed to state a claim under 42 U.S.C. § .
                                                                                                        I


1983. Therefore, even if plaintiff were allowed to proceed in forma pauperis, his complaint would

be subject to dismissal..

    E. Motion to Appoint Counsel

        Plaintiff has filed a motion to appoint counsel. (Docket No. 4). The motion will be denied

as moot as this action is being dismissed without prejudice. ,

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

(Docket No. 2) is DENIED.                                                                       (



        IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel (Docket No. 4)

is DENIED AS MOOT.

        IT IS FURTHER ORDERED that this action is DISMISSED without prejudice to

plaintiff refiling a fully-paid complaint. See 28 U.S.C. § 1915(g). A separate order of dismissal

will be entered herewith.

         IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith .
               .            rtD..~                   1
         Dated t h i s ~ of_..._==-=--.          ,   2020.
                                                             '          .§.v
                                                         JO~
                                                          DSTATESD1sTRICT IDDGE



                                                     7
